Name: Council Regulation (EEC) No 1099/88 of 25 April 1988 amending Regulation (EEC) No 1594/83 on the subsidy for oil seeds
 Type: Regulation
 Subject Matter: economic analysis;  plant product;  agricultural activity;  economic policy;  production
 Date Published: nan

 I 29 . 4 . 88 Official Journal of the European Communities No L 110 / 11 COUNCIL REGULATION (EEC) No 1099/ 88 of 25 April 1988 amending Regulation (EEC) No 1594 / 83 on the subsidy for oil seeds THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136 / 66 / EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 1098 / 88 ( 2 ), and in particular Article 27a (5 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas the coefficient referred to in Article 27a ( 3 ) of Regulation No 136 / 66 / EEC should be adjusted in order to establish the reduction in the subsidy for rape and sunflower seed which arises from the application of the system of maximum guaranteed quantities ; whereas the rules for determining this coefficient should appear in Regulation (EEC) No 1594 / 83 ( 4 ), as last amended by Regulation (EEC) No 2132 / 87 ( 5 ); Whereas , in certain circumstances , the amount of the subsidy can be established only on a provisional basis ; whereas , before the subsidy can be paid , these provisional amounts must be replaced by amounts which have been finalized , '2 . The coefficient referred to in Article 27a (3 ) of Regulation No 136 / 66 /EEC shall be equal :  for the 1988 / 89 marketing year : to 0,45% ,  for subsequent marketing years : to 0,50% , for each production tranche of 1 % of the maximum guaranteed quantity which , over and above the said quantity , is attained by the estimated production.' 2 . Article 1 ( 3 ) is repealed . 3 . The first subparagraph ofArticle 10 (2 ) is replaced by the following: '2 . The subsidy shall be paid to the holder of the "identification" part of the certificate referred to in Article 4 , in the Member State in which the seeds are placed under control , provided that the amount of the subsidy has been finalized and :  in the case of the seeds referred to in 1 ( a), provided that proof of processing has been furnished ,  in the case of the seeds referred to in 1 (b), provided that proof of incorporation has been furnished .' HAS ADOPTED THIS REGULATION: Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply to rape seed as from 1 July 1988 and to sunflower seed as from 1 August 1988 . Article 1 Regulation (EEC) No 1594 / 83 is hereby amended as follows : 1 . Article 1 ( 2 ) is replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 April 1988 . For the Council The President H.-D . GENSCHER ( ») OJ No 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 2 ) See page 10 &lt;?f this Official Journal . ( 3 ) OJ No C 84 , 31 . 3 . 1988 , p. 13 . ( 4 ) OJ No L 163 , 22 . 6 . 1983 , p. 44 . ( 5 ) OJ No L 200 , 21 . 7 . 1987 , p. 1 .